Citation Nr: 0432668	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 
1999, for the grant of service connection for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

3.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2003 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The issue of entitlement to an effective date earlier than 
February 3, 1999, for the grant of service connection for 
sinusitis is addressed herein.  The remaining issues listed 
on the title page of this action are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1996 Board decision denied entitlement to 
service connection for chronic sinusitis.  The veteran's 
motion for reconsideration of the January 1996 Board decision 
was denied in April 1996.

2.  An unappealed May 1996 rating decision continued the 
denial of service connection for sinus disability.

3.  Thereafter, no further communication was received from 
the veteran or any representative until February 3, 1999, at 
which time he requested reopening of his claim for service 
connection for sinusitis.

4.  March 1999 and May 1999 rating decisions denied service 
connection for sinusitis; the veteran appealed the denial of 
service connection to the Board, and the Board in May 2003 
granted service connection for maxillary sinusitis.

5.  An October 2003 rating decision implemented the May 2003 
Board decision, assigning an effective date for the grant of 
service connection for maxillary sinusitis of February 3, 
1999.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
February 3, 1999, for the grant of service connection for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in April 2004 which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In the present case, a rating decision dated in October 2003 
granted service connection for maxillary sinusitis, and 
assigned an effective date therefor of February 3, 1999.  The 
veteran's representative suggests that VA has failed to 
provide the veteran with the notice required by 38 U.S.C.A. 
§ 5103(a) with respect to the earlier effective date claim.  
The Board points out, however, that in connection with the 
claim for service connection for maxillary sinusitis, which 
ultimately led to the instant appeal as to the effective date 
issue, VA informed the veteran in May 2002 of what 
information and evidence was necessary to substantiate his 
claim (for service connection), and informed him of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The May 2002 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board notes that since the May 2002 
correspondence was fully compliant with 38 U.S.C.A. § 5103 as 
to the service connection claim, additional notice pursuant 
to 38 U.S.C.A. § 5103 was therefore not required for the 
earlier effective date issue.  See VAOPGCPREC 8-2003.  The 
Board points out that the representative has not actually 
identified any deficiency in the May 2002 notice provided the 
veteran.  As indicated above, the Board finds that the May 
2002 correspondence complied fully with the notice 
requirements contained in 38 U.S.C.A. § 5103(a).

The Board also points out that the veteran does not actually 
dispute that, following an unappealed May 1996 rating 
decision which denied service connection for a sinus 
disorder, he first filed a claim, formal or informal, for 
service connection for sinusitis on February 3, 1999.  
Rather, he maintains that he is entitled to an effective date 
in 1951 or 1953, regardless of any prior final decisions on 
his claim.  As will be discussed in further detail below, the 
assignment of the effective date in this case turns on the 
later of the date of his reopened claim or the date 
entitlement arose, and the grant of service connection for 
maxillary sinusitis has already been made effective the date 
of the reopened claim.  See generally, Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  Therefore, to decide the appeal 
at this time would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2002 VA 
letter and the April 2004 statement of the case on file 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Moreover, and as noted above, the 
May 2002 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession; as also discussed previously, the 
May 2002 correspondence fulfilled VA's 38 U.S.C.A. § 5103(a) 
notice obligations with respect to the earlier effective date 
issue.  It is clear from submissions by and on behalf of the 
veteran that he is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  The Board again points out that the 
effective date assignable for the grant of service connection 
for sinusitis turns on the later of the date of the reopened 
claim or the date entitlement arose, and the veteran has not 
identified any outstanding communication or document he 
contends would show that he filed a claim to reopen earlier 
than February 3, 1999.  The Board notes that his 
representative argues that VA has not adequately addressed 
VA's enhanced duty to assist obligations, or how VA complied 
with those obligations.  Notably, however, the representative 
did not actually identify any outstanding and relevant 
records for VA to obtain.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

Service medical records on file show that the veteran was 
diagnosed in September 1951 (several months after entering 
service) with an oral fistula of the maxillary sinus, 
secondary to removal an abscessed tooth.  He was also 
diagnosed with chronic sinusitis at that time.  By March 1952 
the oral fistula was almost closed, but the antrum window was 
still open.  By April 1952 no nasal symptoms were present.

Following the veteran's discharge from service, no 
communication from him or any representative was received 
concerning any sinus disability until March 1993.  At that 
time the veteran submitted a VA Form 21-526, on which he 
requested service connection for sinus deterioration.  At a 
September 1993 hearing he denied ever receiving VA treatment 
for sinusitis.

The veteran's claim was denied by a May 1993 rating decision, 
and the veteran appealed the rating decision to the Board.  
In January 1996 the Board denied service connection for 
chronic sinusitis, finding that there was no competent 
evidence of a current sinus disability, or competent evidence 
linking any such disability to service.  In April 1996 the 
veteran's motion for reconsideration of the January 1996 
Board decision was denied.  The Board referred the evidence 
submitted in connection with his unsuccessful motion 
(consisting of a private operation report showing that he 
underwent surgery in April 1995 for, inter alia, chronic 
maxillary sinusitis) to the RO for appropriate consideration.

In a May 1996 rating decision, the RO denied entitlement to 
service connection for sinus disability.  The veteran was 
informed of the decision and of his appellate rights with 
respect thereto, but he did not appeal.

Thereafter, no further communication was received from the 
veteran or any representative until February 3, 1999, at 
which time the veteran submitted a statement requesting 
reopening of his claim for service connection for a sinus 
disorder.

Following the February 1999 claim, evidence was received 
which included VA treatment records for 1993 to February 
2001.  Treatment records for 1998 in particular show that 
diagnostic studies revealed evidence of past surgery to his 
sinuses.  Those records also show occasional treatment for 
sinusitis.  The veteran also submitted duplicates of service 
medical records previously considered.

In March and May 1999 rating decisions, service connection 
for sinus disability was denied.  In appealing the denial of 
service connection to the Board the veteran argued that he 
filed his first claim for service connection for sinus 
disability in 1988.  In an August 2000 decision, the Board 
reopened and remanded the claim for service connection for 
maxillary sinusitis; the Board reopened on the basis of 
recent medical records showing treatment of the disorder.

While the case was in remand status, the veteran underwent VA 
examinations in June 2001 and November 2002 for his claimed 
sinusitis.  Thereafter, the Board, in a May 2003 decision, 
granted service connection for maxillary sinusitis.  The 
Board essentially found that the veteran's descriptions of 
his post-service nasal problems, when viewed in light of the 
treatment for the oral fistula of the maxillary sinus in 
service, rendered it at least as likely as not that the 
current maxillary sinusitis was etiologically related to 
service.

In an October 2003 rating decision, the RO implemented the 
grant of service connection for maxillary sinusitis, 
assigning a 10 percent evaluation therefor effective February 
3, 1999.

In several statements thereafter received, the veteran 
essentially contends that he had chronic sinusitis at 
discharge from service, and that he is entitled to an 
effective date of sometime in 1951 or 1953.  He also argues 
that he is entitled to the payment of interest on all 
benefits due him as a result of the grant of service 
connection.

Analysis

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).

Service connection for chronic sinusitis was denied in a 
January 1996 Board decision, and the veteran's motion for 
reconsideration of that decision was denied in April 1996.  
Thereafter, a May 1996 rating continued the denial of service 
connection for sinus disability.  The veteran did not appeal 
the May 1996 rating decision, and the record reflects that he 
was provided with notice of the above rating decision as well 
as of his appellate rights with respect thereto.

Following the last May 1996 rating decision to deny the 
veteran's claim, no further communication from the veteran or 
any representative indicating an intention to apply for 
service connection for sinusitis was received until he filed 
a claim for that disability on February 3, 1999.  The Board 
notes that while VA treatment records were thereafter 
obtained (all after February 3,1999, and before May 2003) 
which showed treatment of sinusitis in 1998 and at times 
thereafter, those records can not be accepted as an informal 
claim under the provisions of 38 C.F.R. § 3.157 in this 
particular case.  In this regard the Board points out that 
service connection was not allowed for maxillary sinusitis 
until May 2003, and that the veteran's claim for service 
connection for sinusitis has never been disallowed for the 
reason that the disability was not compensable in degree.

The veteran contends that he is entitled to assignment of an 
effective date commensurate with the date he developed 
chronic sinusitis, which he believes is in 1951 or 1953.  
Even assuming that entitlement arose at that point, as 
discussed previously the assignment of an effective date in a 
case such as the present is the later of the date of the 
reopened claim or the date entitlement arose.  The Board also 
notes in passing that while the veteran believes that he 
first filed a claim for service connection for sinusitis in 
1988, he in fact filed his initial claim for that disorder in 
March 1993.
 
Accordingly, as the veteran's claim for service connection 
for sinusitis was denied in a January 1996 Board decision and 
in a final May 1996 rating decision, and as a claim to reopen 
that issue was not thereafter submitted or otherwise on file 
until February 3, 1999, the Board concludes that the proper 
effective date for the grant of service connection for 
maxillary sinusitis is February 3, 1999.  Accordingly, the 
veteran's claim for assignment of an effective date prior to 
February 3, 1999, for the grant of service connection is 
denied.

The Board lastly notes that the veteran argues that he is 
entitled to the payment of interest on the benefits awarded 
him effective February 3, 1999.  The Board points out that VA 
has no authority to pay interest on compensation benefits.  
See Smith v. Principi, 281 F.3d 1384 (2002).


ORDER

Entitlement to an effective date earlier than February 3, 
1999, for the grant of service connection for maxillary 
sinusitis is denied.




REMAND

The veteran contends that the evaluations assigned his 
service-connected sinusitis and bilateral pes planus 
disabilities do not accurately reflect the severity of those 
disorders.

With respect to sinusitis, the record reflects that the 
veteran was afforded VA examinations of that disorder in June 
2001 and November 2002; neither examination was concerned 
with the current level of disability associated with 
sinusitis.  The examinations showed that his sinuses were 
normal to examination (without any crusting or purulent 
discharge), and that there was no evidence of acute or 
chronic sinusitis.  The examinations did not address whether 
the veteran had any pain or headaches associated with 
sinusitis.  

The veteran's representative argues that the VA examinations 
inadequately addressed whether the veteran experienced any 
incapacitating episodes, headaches, pain, purulent discharge, 
or crusting associated with the veteran's service-connected 
disorder.  While the representative is not entirely correct 
in his reading of the examination reports, the Board notes 
that the veteran in September 2003 suggested that he 
continues to receive VA treatment for his sinusitis.  Given 
that the most recent VA treatment record on file is dated in 
February 2001, the Board is of the opinion that further 
development of the claim is required, to include obtaining 
more recent medical records and affording the veteran another 
VA examination.

Turning to the pes planus claim, the record reflects that the 
veteran was afforded a VA examination of this disability in 
August 2003.  The examiner noted that the veteran had 
flexible flat feet and was unable to rise on his toes.  The 
examiner did note the absence of any plantar callosities, 
transfer lesions, or excessive heel valgus, and indicated 
that the veteran denied using orthotics.  Notably, however, 
despite finding that the veteran had flexible pes planus with 
pain requiring the use of a cane, the examiner did not 
provide findings sufficient to address whether the veteran 
meets the criteria for a higher rating under the applicable 
diagnostic code.  For example, the examiner provided no 
information concerning whether the veteran had pain 
accentuated on manipulation and use, or any indication of 
swelling on use.  He also provided no information as to the 
severity of any pronation or deformity.  Given the inadequate 
findings in the examination report, the Board is of the 
opinion that further VA examination of the veteran is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, the RO 
should attempt to obtain medical 
records for the veteran from the VA 
Medical Center in Columbia, South 
Carolina for February 2001 to the 
present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected 
maxillary sinusitis.  All indicated 
studies should be performed and the 
examiner is to set forth all 
findings in detail.  The examiner is 
requested to identify the yearly 
frequency of any incapacitating 
episodes (i.e. an episode requiring 
bed rest and treatment by a 
physician) of sinusitis requiring 
four to six weeks of antibiotic 
treatment.  The examiner should also 
identify the yearly frequency of any 
non-incapacitating episodes of 
sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting.  The examiner 
should additionally indicate whether 
any of the following are associated 
with the veteran's service-connected 
sinusitis:  chronic osteomyelitis, 
headaches, pain, tenderness of 
affected sinus, purulent discharge 
or crusting.

The rationale for all opinions 
expressed should be provided.  The 
claims folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner.  
The report is to reflect that a 
review of the claims file was made.  

4.  The RO should also arrange for a 
VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected 
bilateral pes planus.  All indicated 
studies should be performed and the 
examiner is to set forth all 
findings in detail.  The examiner is 
requested to characterize the 
severity of the pes planus, and 
should, at a minimum, make specific 
findings as to the existence, nature 
and extent of the factors 
contemplated in VA's Schedule for 
Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The 
rationale for all opinions expressed 
should be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



